                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 INDIVIOR INC., INDIVIOR UK LIMITED and                      :   Document Filed Electronically
 AQUESTIVE THERAPEUTICS, INC.,                               :
                                                             :   Consolidated Civil Action
                               Plaintiffs,                   :   No. 17-7111-KM-CLW
        v.                                                   :
                                                             :   Kevin McNulty, U.S.D.J.
 DR. REDDY’S LABORATORIES S.A. and                           :   Cathy L. Waldor, U.S.M.J.
 DR. REDDY’S LABORATORIES, INC.,                             :
                                                             :
                               Defendants.                   x


            FINDINGS OF FACT AND ORDER TO REDACT AND SEAL MATERIALS
       THIS MATTER having been brought before the Court on Defendants’ Notice of Motion

to Redact and Seal Portions of Transcripts of Proceedings held on April 22, 2021, and April 28,

2021 (ECF Nos. 499 and 501, respectively) (the “Transcripts”), pursuant to L. Civ. R. 5.3(c),

5.3(g), and 7.1; and the Court having considered the submission accompanying the Motion,

including the indices required by L. Civ. R. 5.3(c)(3), as well as the record before it, the Court

makes the following findings of fact and conclusions of law:

       1.      The information that Defendants seek to seal is “CONFIDENTIAL,” or “HIGHLY

CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL-OUTSIDE COUNSEL EYES ONLY”

pursuant to the Stipulated Amended Discovery Confidentiality Order (ECF No. 406) (ECF

No. 315 in 17-7106) entered by the Court on June 26, 2020.

       2.      By   designating    the       material   as       “CONFIDENTIAL,”      or     “HIGHLY

CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL-OUTSIDE COUNSEL EYES ONLY”

under the Stipulated Amended Discovery Confidentiality Order, Defendants have represented that

the subject information is a trade secret or confidential research, development, or commercial

information within the meaning of Fed. R. Civ. P. 26(c).
       3.      This is a complex pharmaceutical patent infringement action. As such, a significant

portion of the materials exchanged in discovery, and subsequently filed with the Court in

connection with pretrial proceedings, contains proprietary and confidential research, development,

and business information of Defendants. The material identified herein contains information

designated by Defendants as “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL,” or

“HIGHLY CONFIDENTIAL-OUTSIDE COUNSEL EYES ONLY,” and includes their trade

secrets and/or confidential research, development, or commercial information.

       4.      By     designating    this   information     “CONFIDENTIAL,”       or   “HIGHLY

CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL-OUTSIDE COUNSEL EYES ONLY,” it is

apparent that the Defendants have indicated that the public disclosure of this information would

be detrimental to their businesses. Due to the nature of the materials herein, there is no less

restrictive alternative to sealing portions of the Confidential Materials.

       5.      Upon consideration of the papers submitted in support of the motion, and the

information that Defendants have designated as “CONFIDENTIAL,” or “HIGHLY

CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL-OUTSIDE COUNSEL EYES ONLY,” the

Court concludes that the Defendants have met their burden of proving under Local Civil Rule 5.3

and applicable case law that the information described above should be sealed. See Pansy v.

Borough of Stroudsburg, 23 F.3d 772, 787 (3d Cir. 1994).

       6.      The Confidential Information is identified in Exhibit A in support of Defendants’

Motion to Redact and Seal Portions of Transcripts of Proceedings held on April 22, 2021, and

April 28, 2021.

       7.      Exhibit A conforms to the form of the Local Rules’ Appendix U and identifies with

particularity the information required by L. Civ. R. 5.3(c)(3).


                                                  2
       8.        The Court concludes that (a) the materials contain Confidential Information

concerning the Defendants’ business; (b) the Defendants have a legitimate interest in maintaining

the confidentiality of the information to protect their disclosure to potential competitors who could

use the information contained therein to develop and market competing products; (c) public

disclosure of the Confidential Information would result in clearly defined and serious injury,

including the use of the Confidential Information by competitors to the Defendants’ financial

detriment; and (d) no less restrictive alternative to sealing the subject information is available.

       9.        The Defendants’ request is narrowly tailored to only the Confidential Information

contained in the above materials and has complied with the dictates set forth in L. Civ. R. 5.3(c),

5.3(g), and in case law related thereto.

       10.       The foregoing conclusions are supported by relevant case law holding that the right

of public access to the full court transcript is not absolute, and may be overcome by a showing

such as made here, in the discretion of the trial court. See Nixon v. Warner Commc’ns, Inc., 435

U.S. 589, 603 (1978). The Court, upon such a proper showing, may in its discretion prevent

confidential information from being “transmuted into materials presumptively subject to public

access.” Gambale v. Deutsche Bank AG, 377 F.3d 133, 143 n.8 (2d Cir. 2004).

       WHEREFORE, the Court having found that there are legitimate public and private interests

that warrant the relief sought; and for good cause shown, it is:

       ORDERED that the following documents and information shall be maintained under

seal by the Clerk of Court based on the foregoing findings of fact and conclusions of law:

             •   Unredacted Transcript of Proceedings regarding discovery disputes
                 that pertain to Request for Admission responses held before
                 Magistrate Judge Cathy L. Waldor on April 22, 2021 [ECF No. 499], as
                 described in Exhibit A (index) submitted in support of the Motion; and



                                                  3
             •   Unredacted Transcript of Proceedings regarding discovery disputes
                 that pertain to 30(b)(6) witness preparedness held before
                 Magistrate Judge Cathy L. Waldor on April 28, 2021 [ECF No. 501], as
                 described in Exhibit A (index) submitted in support of the Motion.

 IT IS FURTHER ORDERED that redacted versions of the transcripts, in which only the confidential
information described in Defendants' motion has been redacted, shall be available on the public docket;

IT IS FURTHER ORDERED that Defendants shall prepare redacted transcripts consistent with the
terms of this Order and shall provide the court reporter with an electronic version of the proposed
redacted transcript.

SO ORDERED:

Dated:   -XQH                                     V &DWK\ / :DOGRU
         Newark, New Jersey                              Cathy L. Waldor, U.S.M.J.




                                                  4
